DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and Species 3 in the reply filed on 6/16/2021 is acknowledged.  Please see Whitlock et al (US 2015/0337885).  Whitlock claims priority over the application.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-2, 5-6, 9-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are numerous phrases and clauses in the claims that are vague, indefinite, and/or awkwardly and confusingly worded, and therefore, are not fully understood.  The following are examples:
	Claim 1, lines 3-4: “the diameter…” lacks positive antecedent basis.
	Claim 1, line 6: delete “characterized in that”.
	Claim 1, line 10: is “aligned holes” referring to “aligned holes” in line 2 or something else?
	Claim 16, line 3: please incorporate the relevant limitations of claim 15 in place of the phrase “according to claim 15”.
Claims are ambiguous and competitors would be unable to discern the bounds of the invention.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamal et al (US 2016/0281760).
Re 1.     Kamal discloses a fastener (110), in particular high strength fastener ([0003] a variety of applications where light weight, higher strength and corrosion resistance are primary concerns), for attaching together workpieces having aligned holes therethrough ([0003] Drilling fastener holes in composite), the fastener (110) comprising a shank portion (16) and a head portion (18) provided at one end of the shank portion (16), the diameter of the shank portion (16) and/or of the head portion (18) being selected such that the fastener (10) can be installed in the aligned holes in close tolerance (in aircraft industry, close tolerances are required for the fasteners to fasten with fastener holes),
characterized in that
the fastener (110) further comprises an oversizing structure (22), said oversizing structure (22) being firmly bonded to at least a part of the shank portion (16) and/or the head portion (18) in order to oversize at least the part of the shank portion (16) and/or the head portion (18) such as to allow the fastener (110) to be installed in aligned holes (([0003] Drilling fastener holes in composite) having a diameter larger than that required for the fastener (110) without the oversizing structure (22; in order to fasten 110 in fastener holes, the fastener holes must be larger enough for the fastener with or without the oversizing structure).
Allowable Subject Matter
Claims 2, 5-6, 9-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICK K CHANG/Primary Examiner, Art Unit 3726